EXHIBIT 10.3

 



 



RESTRICTED STOCK PURCHASE AGREEMENT

 

AGREEMENT dated as of [Grant Date] between 3D SYSTEMS CORPORATION, a Delaware
corporation (the "Company"), and [Name of Recipient] (the "Participant").

 

The Amended and Restated 2004 Incentive Stock Plan (the "Plan") of 3D Systems
Corporation is designed to assist the Company and its subsidiaries and
affiliates in attracting and retaining employees and consultants of outstanding
competence by providing an incentive that permits the persons responsible for
the Company's growth to share directly in that growth and to further the
identity of their interests with the interests of the Company's stockholders.
The Participant is eligible to receive grants of shares of the Company’s common
stock, $0.001 par value per share (“Common Stock”) under Section 7 of the Plan.

 

NOW, THEREFORE, the Company and the Participant mutually agree as follows:

 

Section 1. Award of Restricted Stock

 

Subject to the terms and conditions hereinafter set forth, the Company hereby
sells to the Participant and the Participant purchases from the Company [Number
of Shares] shares of Common Stock for a purchase price of $1.00 per share (the
"Issue Price"), receipt of which the Company hereby acknowledges. The
Participant will receive evidence of ownership of such shares of Common Stock
within a reasonable time after execution of this Agreement.

 

Section 2. Terms and Conditions of Plan

 

The Participant agrees that all shares of Common Stock issued pursuant to this
Agreement shall be held in accordance with the terms and conditions of the Plan.
The authority of the Company to enter into this Agreement and to issue shares of
Common Stock pursuant hereto is derived exclusively from the Plan. If any terms
or conditions of this Agreement conflict with any terms or conditions of the
Plan, the terms and conditions of the Plan shall control. The Participant
acknowledges that a copy of the Plan has been made available to the Participant.

 

Section 3. Restriction on Transfer

 

Until the restrictions in Section 4 of this Agreement lapse and except as
permitted by Section 4 and 5 of this Agreement and Section 10 of thePlan, no
shares of Common Stock issued pursuant to this Agreement, or any interest
therein, shall be sold, transferred, pledged, encumbered or otherwise disposed
of by the Participant so long as the Participant shall remain a Participant of
the Company, except that such restrictions may expire earlier as provided by
Section 9 of the Plan.

 



 

 

Section 4. Forfeiture, Repurchase Option and Period of Restriction

 

(a)The Restricted Stock shall be forfeited and all rights of the Participant
with respect to such Restricted Stock shall terminate unless the Participant
continues in the service of the Company, a Subsidiary or an Affiliate for a
period beginning on the date of the grant and ending on the earlier of the third
anniversary of such date or the date that the Participant’s employment ends on
account of death or Disability, and satisfies any and all other conditions set
forth in this Agreement.”For a period beginning on the date of the grant and
ending on the third anniversary of such date or the date specified in paragraph
(b) below, whichever is later, the Common Stock underlying such award shall be
subject to an option in favor of the Company to repurchase at a price per share
equal to the Issue Price. The option of the Company only shall become
exercisable upon the termination of employment or service of the Participant
with the Company, a Subsidiary or an Affiliate, other than by reason of death or
Disability. Notwithstanding anything contained in Section 7 of the Plan to the
contrary, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) may, in its sole discretion, waive the forfeiture period and
any other conditions set forth in this Agreement under appropriate circumstances
(including, but not limited to, the death, Disability or Retirement of the
Participant or a material change in circumstances arising after the date of an
Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the shares under the Restricted Stock Award) as the
Committee shall deem appropriate.

 

(b)Notwithstanding anything in the Plan or herein to the contrary, in the case
of a Participant who terminates employment or service within 120 days or less
before the third anniversary of the grant date, the option of the Company to
repurchase the Restricted Stock shall not expire until 120 days after the date
of such termination.

 

(c)The decision to exercise any such repurchase option as to all or part of the
Common Stock subject thereto shall be made by the Committee and communicated to
the Chief Executive Officer or other appropriate officer of the Company
authorized to take any action necessary to effectuate such decision.

 

(d)Neither the Common Stock underlying an award of Restricted Stock nor any
interest therein shall be sold, transferred or encumbered until such repurchase
option expires.

 

Section 5. Exercise of the Repurchase Option

 

The Company shall exercise its option to repurchase the Common Stock underlying
a grant of Restricted Stock, in whole or part, by sending written notice to the
Participant at the address specified by the Participant for such purpose no
later than 120 days after the Participant's termination of employment or
service. The notice shall set forth all necessary information to instruct the
Participant in respect of endorsing and returning to the Company a stock power
authorizing the transfer and return of such Common Stock, including the date on
which such stock power should be returned. Written notice also may be delivered
in person to the Participant, at any location, provided that such delivery
occurs no later than 120 days after the Participant's termination of employment
or service. The Participant or any successor in interest with respect to such
Common Stock shall have no further rights as a stockholder of the Company from
and after the date specified in the notice. If the stock power is duly delivered
in accordance with the written notice, the Company promptly shall send the
Participant a check in repayment of the Issue Price. If the stock power is not
so delivered, the Company shall advise its transfer agent to cancel such shares
issued to the Participant under this Agreement and return such shares to the
Company.

 



-2-

 

Section 6. Undertakings of Participant

 

The Participant represents and agrees that he or she will comply with the
Securities Act of 1933, as amended (the "Securities Act"), and the Securities
Exchange Act of 1934, as amended (the "Securities Exchange Act"), with respect
to such shares, and he or she will indemnify the Company for any costs,
liabilities and expenses that it may sustain by reason of any violation of the
Securities Act or the Securities Exchange Act caused by any act or omission on
his or her part with respect to such shares.

 

Section 7. Non-Competition

 

In consideration of the Common Stock underlying the Restricted Stock awarded to
the Participant pursuant to this Agreement, and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Participant agrees as follows:

 

The parties understand and agree that the purpose of the restrictions contained
in this Section 7 are to protect the goodwill and other legitimate business
interests of the Company, and that the Company would not have entered into this
Agreement in the absence of such restrictions. Participant acknowledges and
agrees that the restrictions contained in this Section 7 are reasonable and do
not, and will not, unduly impair Participant’s ability to earn a living after
the Participant’s separation of employment from the Company for any reason.
Participant understands that the Company is a global company and engages in
business throughout the United States and across the world. The provisions of
this Section 7 shall survive the expiration or sooner termination of this
Agreement.

 

(a)Except as provided in Section 7(d) below, Participant agrees that, during the
term of Participant’s employment with the Company and for a period of eighteen
(18) months following separation of Participant’s employment with the Company
(such period, the “Restricted Period”), including termination by the Company for
cause or without cause, Participant will not, directly or indirectly, own any
interest in, develop, manage, control, participate in, consult, render services,
organize, or in any manner engage (whether as an officer, director, employee,
independent contractor, partner, member, joint venturer, agent, representative,
or otherwise, but in each instance, in a role similar to or the same as, or with
any of the same or similar duties and responsibilities as, any position or
services held or rendered by Participant on behalf of Company during
Participant’s employment with the Company) in any activity or enterprise
providing three dimensional (“3D”) or additive manufacturing content-to-print
solutions, including 3D printers, print materials, on-demand custom parts
services and 3D authoring solutions for professionals and consumers (the
“Business of Company”) anywhere in the United States. The Company and the
Participant each intends that the covenants of this Section 7(a) shall be deemed
to be a series of separate covenants, one for each county or province of each
and every state, and one for each month of the time periods covered by such
covenants.

 

-3-

 



(b)If, during the enforcement of any or all of the covenants and provisions set
forth in this Section 7, any court of competent jurisdiction or arbitrator
enters a final judgment that declares that the duration, scope, or area
restrictions stated herein are unreasonable under circumstances then existing,
are invalid, or are otherwise unenforceable, then the parties hereto agree that
the maximum enforceable duration, scope, or area reasonable under such
circumstances shall be substituted for the stated duration, scope, or area, and
that the court or arbitrator making the determination of invalidity or
unenforceability shall have the power to revise the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes the closest to expressing the intention of
the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified to cover the maximum duration, scope, or area
permitted by Law.

 

(c)Participant agrees that in the event a court of competent jurisdiction or
arbitrator declares that there has been a breach by Participant of this Section
7, the term of any such covenant so breached shall be automatically extended for
the period of time of the violation from the date on which such breach ceases or
from the date of the entry by an arbitrator or court of competent jurisdiction
of a final non-appealable order enforcing such covenant, whichever is later.

 

(d)Notwithstanding the terms of this Section 7 the Participant shall not be
prohibited from (i) being a beneficial owner of not more than five percent (5%)
of the outstanding stock of any class of person which is publicly traded and
which enterprise is competitive with the Business of the Company, so long as
Participant has no active participation in the business of such person or (ii)
serving as a director or advisor to any non-profit organization or governmental
entity.

 

(e)The Participant acknowledges and agrees that the Company and its direct and
indirect subsidiaries are expressly intended to be third-party beneficiaries of
the provisions of this Agreement and that any assignees of the Company that are
permitted by this Agreement are authorized to enforce the provisions of this
Agreement.

 

Section 8. Legend

 

The obligation of the Company to issue Common Stock upon execution of this
Agreement shall be subject to all applicable laws, rules and regulations and to
such approvals by governmental agencies as may be required. The Participant
consents to the imprinting of the following legend on any certificate or
certificates evidencing such shares and to the entry of a stop- transfer order
with respect thereto in the records of the Company's transfer agent:

 

-4-

 



The shares represented by this certificate may be sold, transferred or otherwise
disposed of only if registered under the Securities Act of 1933, as amended, or
if in the opinion of counsel to 3D Systems Corporation, an exemption from
registration is available.

 

The Participant acknowledges that, so long as the restrictions on transfer
imposed by the Plan remain in effect, all shares issued under the Plan shall be
represented by certificates that will be imprinted with the legend substantially
in the following form:

 

The shares represented hereby are held subject to the terms of the Amended and
Restated 2004 Incentive Stock Plan (the “Plan”) of 3D Systems Corporation (the
“Company”), which Plan provides that the shares issued pursuant thereto are
subject to an option in favor of the Company to reacquire such shares at a price
that may be significantly lower than their fair market value and that neither
such shares nor any interest therein may be sold, transferred or encumbered
until the expiration of such option. If such option is exercised, the holder of
the shares represented hereby will have no further rights with respect to such
shares and the issuance will be deemed void. A copy of such Plan is available
for inspection at the executive offices of the Company.

 

and shall have in effect a stop-transfer order with respect thereto. Upon the
expiration of the Company's option to reacquire the shares of Common Stock, the
Participant may surrender to the Company the certificate(s) representing such
Common Stock in exchange for a new certificate(s), free of the above legend, or
for a statement from the Company representing such shares in book entry form
free of such legend.

 

Section 9. Registration of Shares

 

The Company shall use its reasonable commercial efforts to cause the shares of
Common Stock issuable in connection with this Plan to be registered under the
Securities Act of 1933, as amended (the “Securities Act”), but shall otherwise
be under no obligation to register any shares of Common Stock issued under the
Plan under the Securities Act or otherwise. If, at the time any shares of Common
Stock are issued pursuant to the Plan, there shall not be on file with the
Securities and Exchange Commission an effective Registration Statement under the
Securities Act covering such shares of Common Stock, the Participant to whom
such shares are to be issued will execute and deliver to the Company upon
receipt by him or her of any such shares an undertaking, in form and substance
satisfactory to the Company, that (i) such Participant has had access or will,
by reason of such person's employment or service with the Company, or otherwise,
have access to sufficient information concerning the Company to enable him or
her to evaluate the merits and risks of the acquisition of shares of the
Company's Common Stock pursuant to the Plan, (ii) such Participant has such
knowledge and experience in financial and business matters that such person is
capable of evaluating such acquisition, (iii) it is the intention of such
Participant to acquire and hold such shares for investment and not for the
resale or distribution thereof, (iv) such Participant will comply with the
Securities Act and the Exchange Act with respect to such shares, and (v) such
Participant will indemnify the Company for any cost, liability and expense that
the Company may sustain by reason of any violation of the Securities Act or the
Exchange Act occasioned by any act or omission on his or her part with respect
to such shares.

 



-5-

 

Section 10. No Rights in Common Stock

 

The prospective recipient of a Restricted Stock award shall not have any right
with respect to such award, unless and until the recipient has executed an
agreement evidencing the award, delivered a fully executed copy thereof to the
Company, and otherwise complied with the terms and conditions of such award and
of Section 7 of the Plan, and then only from the date such person becomes the
record owner of the shares of Restricted Stock. Once the conditions in the
foregoing sentence have been satisfied, and except as provided in Sections 4 and
5 of this Agreement, the Participant shall have with respect to an award of
Restricted Stock all the rights of a stockholder of the Company, including the
right to vote and to receive cash dividends (if any). The Committee, in its sole
discretion, as determined at the time of the award, may permit or require such
cash dividends (if any) to be reinvested in additional Restricted Stock,
provided that sufficient shares of Common Stock are available under Section 3 of
the Plan for such reinvestment (taking into account then outstanding awards
under the Plan). Stock dividends issued with respect to Restricted Stock shall
be treated as additional shares of Restricted Stock that are subject to the same
restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued.

 

Section 11. Notices

 

Any notice that either party hereto may be required or permitted to give to the
other shall be in writing and, except as otherwise required herein, may be
delivered personally or by mail to the Company at 333 Three D Systems Circle,
Rock Hill, South Carolina 29730, attention of the Secretary of the Company, or
to the Participant at the address set forth below or at such other address as
either party may designate by notice to the other.

 

Section 12. Adjustments

 

In the event of any change in the outstanding shares of Common Stock or other
securities then subject to the Plan by reason of any stock split, reverse stock
split, stock dividend, recapitalization, merger, consolidation, combination or
exchange of shares or other similar corporate change, or if the outstanding
securities of the class then subject to the Plan are exchanged for or converted
into cash, property or a different kind of security, or if cash, property or
securities are distributed in respect of such outstanding securities (other than
a regular cash dividend), then, unless the terms of such transaction shall
provide otherwise, such equitable adjustments shall be made in the Plan and the
awards thereunder (including, without limitation, appropriate and proportionate
adjustments in (i) the number and type of shares or other securities that may be
acquired pursuant to awards theretofore granted under the Plan; (ii) the maximum
number and type of shares or other securities that may be issued pursuant to
awards thereafter granted under the Plan; (iii) the number of shares of
Restricted Stock that are outstanding and the terms thereof; and (iv) the
maximum number of shares or other securities with respect to which awards may
thereafter be granted to any Participant in any Plan Year) as the Committee
determines are necessary or appropriate, including, if necessary, any adjustment
in the maximum number of shares of Common Stock available for distribution under
the Plan as set forth in Section 3 of the Plan. Such adjustments shall be
conclusive and binding for all purposes of the Plan.

 



-6-

 

Section 13. Successors

 

The provisions of the Plan shall be binding upon and inure to the benefit of all
successors of any person receiving Common Stock of the Corporation pursuant to
the Plan, including, without limitation, the estate of such person and the
executors, administrators or trustees thereof, the heirs and legatees of such
person, and any receiver, trustee in bankruptcy or representative of creditors
of such person.

 

Section 14. Company's Right to Terminate Retention; Exclusivity

 

Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements or modifying existing compensation
arrangements for Participants, subject to stockholder approval if such approval
is required by applicable statute, rule or regulation; and such arrangements
either may be generally applicable or applicable only in specific cases. Neither
the adoption of the Plan nor a grant to a Participant of any Restricted Stock
Award shall confer upon any Participant any right to continued employment or
service with the Company, a Subsidiary or an Affiliate.

 

Section 15. Payment of Withholding Tax

 

The Participant undertakes to comply with any appropriate requests that may be
made by the Company in respect of the withholding of any federal, state or local
taxes and any other charges that may be required by law to be withheld by reason
of a grant or the issuance of shares of Common Stock pursuant to the Plan.

 

Section 16. Applicable Law

 

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware.

 

Section 17. Severability

 

If any provision of this Agreement is held to be illegal, void or unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
fullest extent possible.

 

-7-

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
pursuant to due authorization, all as of the day and year first above written.

 

3D SYSTEMS CORPORATION

 

By: ___________________________________

 

[Name] 

Executive Vice President, Chief Legal Officer and Secretary

 

PARTICIPANT

 

      ____________________________________ 

[Name of Recipient] 

[Address] 

[City, State or Province, Postal Code, and Country]

 

 

 

Participant hereby designates __________________________ to be the beneficiary
of the Restricted Stock awarded pursuant to this Agreement, to the extent that
the restrictions set forth in Section 4 of this Agreement relating to such
Restricted Stock have not yet lapsed at the time of Participant’s death.

 

 

 

-8-

 

